 



Exhibit 10.2
EXECUTIVE BENEFITS PROGRAM
Effective May 6, 2008
Gartner Operating Committee Members (U.S. Associates),
As a member of Gartner’s Operating Committee employed in the United States, you
play a vital role in the overall success of our corporate performance. To that
end, you have been asked to collaborate across organizational lines and make or
support those decisions that build the total organization’s value. In
recognition of this responsibility, you have the opportunity to participate in
an enhanced executive benefits package.
These enhanced benefits include:

  •   Enhanced severance policy     •   35 Paid Time Off days     •   $15,000
annual payment to purchase the perquisites of your choice (grossed up for tax
purposes)     •   ERISA-excess program that allows you to contribute over the
current 401(K) limits     •   Annual executive medical exam     •   Enhanced
Severance Policy

The role you play as a senior leader has a higher risk/reward than other roles.
In order to ensure that you are focused on your responsibilities, we have
included an enhanced severance policy as part of this package.
If you are terminated without Cause (including as a result of the elimination of
your position) then you will be entitled to receive the following:

  •   your current annual base salary through your termination date (and a lump
sum payment equal to any accrued, unused PTO, up to a maximum of 25 days) plus
continued base salary for a period of twelve months following the termination
date, payable in accordance with Gartner’s regular payroll schedule as in effect
from time to time;     •   the right to exercise all options and other
exercisable rights held by you that are vested as of the termination date for a
period of 90 days following the termination date;     •   reimbursement for
COBRA premiums incurred, minus the contribution paid by active associates, to
continue group health benefits under Gartner’s plan (or, at Gartner’s election,
to obtain substantially similar health benefits through a third party carrier)
for twelve months for you and any other family members (i.e., your spouse and
any eligible children) for whom you have made the appropriate election.\

Except as provided above, you shall not be entitled to any other compensation,
severance or other benefits, other than any benefits otherwise available to you
under this Policy in the case of a Change in Control.
If you are terminated without Cause (including as a result of the elimination of
your position) during the 12 month period following a Change of Control, then,
in addition to the payments and benefits describe above, all outstanding equity
awards shall vest in full and all outstanding equity awards with an exercise
feature shall be immediately exercisable, and shall remain exercisable for
12 months following the termination date. For purposes of this policy in
connection with a Change in Control only, “outstanding equity awards shall
include all outstanding performance-based equity awards as to which the
performance criteria have not been certified, as of the termination date, by the
Compensation Committee at target, as well as all other outstanding equity
awards.
“Cause” means (i) your failure to perform your assigned duties or
responsibilities (other than a failure resulting from disability) in such a
manner as to cause material loss, damage or injury to Gartner; (ii) gross
negligence or serious misconduct by you in connection with the discharge of the
duties of your position in such a manner as to cause material loss, damage or
injury to Gartner; (iii) your use of drugs or alcohol in such a manner as to
materially interfere with the performance of your assigned duties; or (iv) your
being convicted of, or entering a plea of nolo contendere to, a felony. In each
instance, the foregoing acts and omissions shall not constitute Cause unless and
until you have been provided with written notice from Gartner describing your
act or omission that otherwise would constitute Cause and your failure to remedy
such act or omission within 30 days of receiving written notice.
“Change in Control” shall have the same meaning as in Gartner’s 2003 Long Term
Incentive Plan.
Paid-Time-Off (PTO) Program
Gartner understands the importance of time away from work and how it results in
a better frame of mind to provide outstanding

33



--------------------------------------------------------------------------------



 



results. As a senior leader of Gartner, you will be eligible for the highest
level of PTO days, 35 days per year.
If your employment should terminate, you will be paid for any unused PTO up to a
maximum of 25 days. The rate is based on your base salary only.
Annual Lump-Sum Payment
Under the executive benefit program, Gartner will pay you an annual lump sum
payment of $15,000 from which you can choose to purchase the perquisites of your
choice.
For US taxpayers, this amount shall be grossed-up. In other words, you will be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by you of all income and payroll taxes imposed on the
benefit payment and the Gross-Up Payment, you will retain the same amount on an
after tax basis with respect to the benefit payment due that you would have
retained had no such tax been imposed. In all cases, you are responsible for
paying your own taxes.
ERISA-Excess Program
This program allows you to contribute in excess of current 401(k) limits into a
non-qualified plan set up by Gartner.
Executive Health Exam
You are eligible for an annual preventive physical examination by Executive
Health Exams International (EHE). There are EHE facilities located in New York
and in Stamford. Appointments can be scheduled on line by registering as a
private patient at https://manage.eheintl.com/emr/psched/login.jsp. Please pay
for services in full and submit the detailed invoice to the Senior Director of
Benefits & HRIS, for reimbursement through payroll. For US taxpayers, the fees
or premiums paid on your behalf in regard to this benefit shall be grossed-up.
In other words, you will be entitled to receive an additional payment (a
“Gross-Up Payment”) in an amount such that after payment by you of all income
and payroll taxes imposed on the benefit payment and the Gross-Up Payment, you
will retain the same amount on an after tax basis with respect to the benefit
payment due that you would have retained had no such tax been imposed. In all
cases, you are responsible for paying your own taxes.
In Conclusion
These benefits are being offered to you to supplement the current benefits
package offered to all associates. You are not required to utilize these
additional benefits, but may choose the ones that best meet your individual
requirements.
The receipt of these benefits is contingent upon your signature below. By
signing below, you acknowledge and agree that this enhanced executive benefits
package, together with those non-severance benefits offered generally to all
Gartner associates, shall be the only benefits to which you are entitled, and
that any and all other benefits or arrangements, whether oral or in writing,
previously existing between you and Gartner have been superceded and
extinguished by this Program.
Yours truly,
Gartner, Inc.
By:                                        
Title:
Acknowledged
By:                                        
Name:

34